315 S.W.3d 437 (2010)
In re the Matter of Alexander Jay BLATTNER-HARVEY by and through his next friend Ann Marie Brewer and Ann Marie Brewer, Respondent,
v.
Larry HARVEY, Appellant.
No. WD 70876.
Missouri Court of Appeals, Western District.
July 27, 2010.
*438 Craig D. Ritchie, St. Joseph, MO, for appellant.
Patrick M. Davis and Mandee S. Rowen, Kansas City, MO, for respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Larry Harvey appeals the circuit court's denial of his motion to modify a prior Judgment of Paternity.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.